Exhibit 10.4


 


 
 
ASSET PURCHASE AGREEMENT
 
 


 
 
Dated as of April __, 2008
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
 
ARTICLE I SALE AND PURCHASE
1
Section 1.1    Agreement to Sell and to Purchase.
1
Section 1.2    Excluded Assets.
2
Section 1.3    No Assumption of Liabilities.
2
Section 1.4    Purchase Price.
2
   
ARTICLE II REPRESENTATIONS AND WARRANTIES OF SELLER
3
Section 2.1    Sole Proprietorship.
3
Section 2.2    Authorization, No Conflicts.
3
Section 2.3    Assets Necessary to Business.
4
Section 2.4    Status of Assets.
4
Section 2.5    Liabilities.
4
Section 2.6    Taxes and Tax Returns.
4
Section 2.7    Intellectual Property Rights.
5
Section 2.8    Litigation; Compliance.
5
Section 2.9    Contracts.
6
Section 2.10  Traffic Statistics Reports.
6
Section 2.11  No Material Adverse Change; Accounting.
6
Section 2.12  No Brokers or Finders.
7
Section 2.13  Investment Intent.
7
   
ARTICLE III REPRESENTATIONS AND WARRANTIES OF PURCHASER’
8
Section 3.1    Organization and Existence.
8
Section 3.2    Corporate Authorization.
9
Section 3.3    Brokers.
9
Section 3.4    Shares.
9
   
ARTICLE IV PURCHASER’S CLOSING DELIVERIES
9
   
ARTICLE V SELLER’S CLOSING DELIVERIES
9
   
ARTICLE VI THE CLOSING
10
Section 6.1    Closing.
10
   
ARTICLE VII NONDISCLOSURE; NONCOMPETITION; NON-SOLICITATION
10
Section 7.1    Nondisclosure.
10
Section 7.2    Noncompetition.
Error! Bookmark not defined.
Section 7.3    Nonsolicitation.
Error! Bookmark not defined.
Section 7.4    Miscellaneous.
Error! Bookmark not defined.
   
ARTICLE VIII INDEMNIFICATION
11
Section 8.1    Indemnification.
11
   

 
 
i

--------------------------------------------------------------------------------


 
ARTICLE IX MISCELLANEOUS PROVISIONS
12
Section 9.1    Notices.
12

Section 9.2    Amendments.
12
Section 9.3    Announcements.
12
Section 9.4    Expenses.
13
Section 9.5    Entire Agreement.
13
Section 9.6    Descriptive Headings.
13
Section 9.7    Counterparts.
13
Section 9.8    Governing Law; Jurisdiction.
13
Section 9.9    Construction; Interpretation.
13
Section 9.10  Severability.
13
Section 9.11  Specific Performance.
14
Section 9.12  Survival.
14

 
 
 
 
 
 
 

 
ii

--------------------------------------------------------------------------------


 
 
ASSET PURCHASE AGREEMENT
 
This Asset Purchase Agreement (“Agreement”) is entered into as of April __, 2008
by and among Abundantad Incorporated, a Nevada corporation (“Purchaser”) and Kim
and Lim, LLC, a ______________ limited liability company (“Seller”), James Kim
(“Kim”) and Dennis Hom (“Hom”).
 
RECITALS
 
WHEREAS, Seller owns all of the assets and business of Kim and Lim, LLC, [an
Internet website] (the “Business”); and
 
WHEREAS, Purchaser desires to purchase from Seller, and Seller desires to sell
to Purchaser, the Business, upon the terms and subject to the conditions set
forth in this Agreement;
 
NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
ARTICLE I
 
SALE AND PURCHASE
 
Section 1.1 Agreement to Sell and to Purchase.
 
On the terms and subject to the conditions set forth in this Agreement,
Purchaser  agrees to purchase from Seller, and Seller agrees to sell, transfer,
assign, convey and deliver to Purchaser, on the Closing Date (as defined in
Section 6.1 hereof), free and clear of all Liens (as such term is defined in
Section 2.4), all of Seller’s right, title and interest in, to and under all of
the assets, properties, privileges, claims, rights and business of the Business,
whether real, personal and mixed, tangible and intangible, absolute or
contingent, wherever located and whether or not reflected on the books and
records of Seller, relating to or used in connection with, the Business (the
“Purchased Assets”), except for the Excluded Assets. The Purchased Assets
include but are not limited to the following items:
 
(a) the Business, its good will, its name (and any derivatives or combinations
thereof) and any other tangible or intangible assets owned by Seller and used in
the operation of the Business;
 
(b) all contracts, licenses, sales orders, commitments, pricing and marketing
arrangements with customers, users or suppliers, and other arrangements,
agreements or understandings, whether in written or oral form, related to the
Business as set forth on Schedule 1.1(b) hereto (the “Assumed Contracts”);
 
(c) all internet domain names and URLs of the Business, inventions, art works,
product plans, logos, trademarks, trademark applications, service marks,
copyrights, trade names, trade secrets, customer lists, patents, patent rights
and applications, trade name, trademark and copyright registrations and
applications, source and object codes, whether owned or possessed by Seller and
used in or related to the Business as set forth on Schedule 1.1(c) hereto (the
“Intellectual Property”);
 
 
1

--------------------------------------------------------------------------------


 
 
 
(d) all books and records of Seller related to the Business, including without
limitation, accounting records, sales data, logs and other documents, customer
and vendor lists, mailing lists, and other records and files related to the
Business;
 
(e) information systems and computer hardware and software and other equipment
of the Business as set forth on Schedule 1.1(e); and
 
(f) all other assets, properties and rights of Seller of every kind and nature
owned or held by Seller which are used in the Business, or in which Seller has
an interest, known or unknown, fixed or unfixed, choate or inchoate, accrued,
absolute, contingent or otherwise, including, without limitation, as set forth
on Schedule 1.1(f) hereof.
 
Section 1.2 Excluded Assets.
 
The assets that constitute the Excluded Assets shall include only those assets
set forth on Schedule 1.2 hereto (the “Excluded Assets”).
 
Section 1.3 No Assumption of Liabilities.
 
Purchaser shall not assume, shall not take subject to, and shall not in any way
be liable for, any liabilities or obligations of any kind or nature, whether
absolute, contingent, accrued, known or unknown, of Seller.
 
Section 1.4 Purchase Price.
 
The total purchase price (the “Purchase Price”) for the Purchased Assets to be
paid to Seller by Purchaser shall be paid as follows:
 
(a) $550,000 cash payable $200,000 on the Closing Date by wire transfer of
immediately available funds and $350,000 on the first anniversary of the Closing
Date provided James Kim and Dennis Hom are employees in good standing on the
first anniversary of the Closing Date and have timely and faithfully performed
all of their obligations to the Purchaser; and
 
(b) that number of shares of common stock of Abundantad Incorporated as shall
equal 250,000 shares of any public company (the “Pubco Shares”) that shall by
merger or exchange (the “Pubco Transaction”) become the parent of the Company
following the date hereof (“Pubco”), payable promptly on the Closing Date which
shares shall be delivered promptly following the later of the Closing Date or
closing of the Pubco transaction.
 
(c) The number of Pubco Shares shall be adjusted, after taking into account any
merger, consolidation, recapitalization or similar transaction, by issuance of
additional Shares of Pubco to Seller on the first anniversary of the Closing
Date if the product of (A) the Pubco Shares issued to Seller multiplied by (B)
the VWAP for the Pubco Shares issued to Seller for the 10 trading days
immediately prior to the first anniversary of the Closing Date on the principal
trading market on which Pubco shall then be quoted or trading, shall not equal
or exceed $750,000 (the “Make-Whole”).
 
 
2

--------------------------------------------------------------------------------


 
 
(d) Purchaser shall have the option to satisfy the Make Whole provision in cash
at its election.
 
(e) A revenue target (the “Target”) based bonus shall be paid in the amount of
$100,000 payable in cash upon the Business generating a minimum $3,000,000 in
annual audited revenues for the fiscal year ended December 31, 2008, in
accordance with GAAP, as determined by the Purchasers auditors.
 
(f) Pubco shall adopt and maintain an employee stock option plan under which on
the Closing Date, Kim and Hom (or their designees) shall each be issued 5 year
non-qualified options to purchase 75,000 shares of Pubco common stock, subject
to adjustment for any merger, consolidation, recapitalization or similar
transaction, which shall vest 1/3 on each of first, second and third
anniversaries of the date of award provided the grantee has fully complied with
all obligations to the Company and is employed on such anniversary dates.
 
ARTICLE II
 
  REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller, Kim and Hom hereby jointly and severally represent and warrant to
Purchaser as follows:
 
Section 2.1 Sole Proprietorship.
 
Seller is a limited liability company possessing full capacity, power and
authority to own, operate and lease its properties and assets, to carry on the
Business as now conducted, and to consummate the transactions contemplated by
this Agreement.
 
Section 2.2 Authorization, No Conflicts.
 
This Agreement and the other documents to be executed in connection with the
transactions contemplated hereby, including, without limitation, the Employment
Agreements of James Kim and Dennis Hom, the Domain Name Assignment, and the
Inventions and Trade Secret Agreements (as defined herein)  (the “Transaction
Documents”) constitute the legal, valid and binding obligations of Seller and
such parties (other than Purchaser) thereto, enforceable against Seller and such
parties (other than Purchaser) in accordance with their respective terms.  The
execution, delivery and performance of this Agreement and the Transaction
Documents by Seller and such parties thereto (other than Purchaser) and the
transaction contemplated hereby and thereby had been authorized by all
appropriate limited liability or other action and do not and will not
(i) conflict with or result in a breach or violation of any term or provision
of, or (with or without notice or passage of time, or both) constitute a breach
or default under, any Assumed Contract, or other contractual obligation of
Seller (ii) result in the imposition of any Lien on any of the Purchased Assets
or (iii) violate any applicable law, rule, regulation or order of any
governmental body or any arbitrator having jurisdiction over Seller or such
parties. There are no options, rights or agreement providing any party with
preferential purchase rights, including without limitation, rights of first
refusal or first offer, with respect to the Purchased Assets or the Business.
 
 
3

--------------------------------------------------------------------------------


 
 
 
Section 2.3 Assets Necessary to Business.
 
The Purchased Assets constitute all of the assets, properties, rights and
goodwill necessary to carry on the Business in a manner consistent with current
operations and as described to Purchaser in order to continue the Business
substantially as conducted prior to the purchase by Purchaser. No part of the
Business is conducted by or through any person or entity other than Seller.
 
Section 2.4 Status of Assets.
 
(a) Except as set forth on Schedule 2.4, hereto, Seller has and is conveying to
Purchaser, good and marketable title to, each of the Purchased Assets, free and
clear of all liens, security interests, pledges, mortgages, charges, adverse
claims, preferential arrangements or rights, and encumbrances (each a “Lien”).
Seller owns and has all right, power and authority to sell, convey, assign,
transfer and deliver the Purchased Assets to Purchaser in accordance with the
terms of this Agreement.  All of the Purchased Assets are adequate and fit to be
used for the purposes for which they are currently used.
 
(b) There is not now pending or to the knowledge of Seller, threatened any claim
with respect to any third-party rights, and all user-submitted and other content
which appears on any website or other property maintained or owned by Seller is,
and has historically been, deleted from the site as soon as reasonably
practicable following receipt by Seller of any notice relating to a third
party’s alleged rights in any such user-submitted content.
 
Section 2.5 Liabilities.
 
There are no liabilities, debts or obligations of any nature (whether
liquidated, unliquidated, direct, accrued, unmatured, absolute, contingent or
otherwise and whether due or to become due), relating to the Purchased Assets or
Business, except liabilities that were incurred in the ordinary course of
business since December 31, 2007 and do not individually or in the aggregate
exceed $1,000 and which are set forth on Schedule 2.5 hereto.
 
Section 2.6 Taxes and Tax Returns.
 
Seller has timely and properly filed all required tax returns and has paid all
taxes due with respect to the Business and the Purchased Assets for all periods
ending on or before the Closing Date. No unresolved claim or Lien for assessment
or collection of taxes has been asserted against Seller with respect to the
Business or the Purchased Assets, nor is there any basis for such a claim or
Lien.
 
 
4

--------------------------------------------------------------------------------


 
 
Section 2.7 Intellectual Property Rights.
 
(a) Set forth on Schedule 2.7 hereto is a true and complete list of all
Intellectual Property. Seller has complete rights to and ownership of all
Intellectual Property required for use in the Business, and such Intellectual
Property is sufficient for Purchaser to operate the Business as currently
operated and in accordance with its plans as described to Purchaser. Schedule
2.7 specifies, as applicable: (i) the title of the patent, trademark, trade
name, service mark, copyright or application therefore; (ii) the jurisdiction by
or in which such patent, trademark, trade name, service mark or copyright exists
and has been issued or registered or in which an application has been filed,
including the registration or application numbers and (iii) all Licenses (copies
of which have been previously delivered to Purchaser). For the purposes of this
Agreement, “Licenses” means all licenses, sub-licenses, agreements, permits,
undertakings, understandings, and url registrations, pursuant to which any third
party is licensed or authorized to use any Intellectual Property of Seller or
pursuant to which Seller is authorized to use the intellectual property of any
third party.
 
(b) The execution, delivery and performance of this Agreement, and the  other
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby will not constitute a material breach of any instrument or
agreement governing any Intellectual Property, will not cause the forfeiture or
termination or give rise to a right of forfeiture or termination of any
Intellectual Property nor impair the value or right of Seller to use, sell or
license any Intellectual Property or portion thereof.
 
(c) Neither the production, marketing, license, sale or intended use of any
product or service currently licensed or sold by Seller or currently under
development by Seller violates any License or agreement between Seller and any
third party relating to such product or service, nor infringes upon any
intellectual property rights of any other party. There are no pending or
threatened claims or litigation contesting the validity and ownership by Seller
or its right to use, sell, license or dispose of any Intellectual Property, nor
is there any basis for such a claim. Seller has not received any notice (or is
not otherwise aware) that any Intellectual Property, or its use, sale, license
or disposition, conflicts or will conflict with or infringes or will infringe
upon the rights of any other person or entity, nor is there any basis for such
an assertion.
 
(d) No current or prior employees, consultants, contractors, or agents
of  Seller have asserted an ownership interest or other right in or to any
Intellectual Property.
 
Section 2.8 Litigation; Compliance.
 
No action, complaint, petition, suit, claim, order, ruling, injunction,
judgment, decree, investigation or other proceeding, whether civil or criminal,
in law or in equity, or before any arbitrator or governmental body, is pending
or threatened, nor is there any basis therefore, against or affecting the
Seller, the Purchased Assets (or the use, operation or value thereof), the
Business, Seller’s ability to perform under this Agreement or any other
Transaction Document or any aspect of the transaction contemplated by this
Agreement. The Business has been conducted in accordance with all applicable
laws and regulations.
 
 
5

--------------------------------------------------------------------------------


 
Section 2.9 Contracts.
 
Except for the Assumed Contracts listed and described on Schedule 1.1(b), Seller
is not a party to any contract whatsoever relating to the Business or the
Purchased Assets. Each of the Assumed Contracts is valid and subsisting, and is
in full force and effect, and enforceable in accordance with its respective
terms, and upon assignment pursuant to this Agreement, will be enforceable by
Purchaser. No party thereto is in default and no claim of default by any party
has been made or is now pending, and no event exists which, with or without the
lapse of time or the giving of notice, or both, would constitute a breach or
default, cause the acceleration of any obligation, permit the termination or
excuse the performance by any party thereto, or would otherwise adversely affect
the Business or the Purchased Assets.  Except as noted on Schedule 1.1(b), each
Assumed Contract is assignable by Seller to Purchaser without the consent of any
third party. True and complete copies of the Assumed Contracts, including all
amendments and supplements thereto, have been delivered to Purchaser.
 
Section 2.10 Traffic Statistics Reports.
 
The website traffic statistic reports provided to Purchaser by Seller are true,
complete and correct representations of actual results realized for the periods
covered by such reports, as reported by Google Analytics website traffic
reporting service and internal traffic statistics of each of the websites and
other properties transferred to Buyer and are not the result of any
manipulation, directions, bought traffic or similar actions, directly or
indirectly, of Seller,  Kim, Hom or any of their affiliates.
 
Section 2.11 No Material Adverse Change; Accounting.
 
Except as set forth on Schedule 2.11, since December 31, 2007, there has not
been, occurred or arisen:
 
(a) any sale, lease or other disposition of any of the Purchased Assets;
 
(b) any casualty, loss, damage or destruction (whether or not covered by
insurance) of any of the Purchased Assets;
 
(c) any Lien created on the Purchased Assets; or
 
(d) any reduction in rank below the ________ ranked website in the organic
search return for “____________________” on [Google.com]; and
 
(e) any material adverse change in the Purchased Assets, including the Assumed
Contracts, the financial condition, results of operations, the accounting
practices historically used by Seller in connection with Business (except to the
extent such changes in accounting practices were made at the request of
Purchaser as part of transactions contemplated by this Agreement).
 
Seller’s records accurately and validly reflect the transactions relating to the
Business.
 
 
6

--------------------------------------------------------------------------------


 
 
Section 2.12 No Brokers or Finders.
 
No agent, broker, finder, or other person or firm engaged by or acting on behalf
of Seller in connection with the negotiation, execution or performance of this
Agreement, the other Transaction Documents or the transactions contemplated
hereby or thereby, is or shall be entitled to any broker’s or finder’s or
similar fee or other commission as a result of this Agreement, the other
Transaction Documents or the transactions contemplated hereby or thereby.
 
Section 2.13 Investment Intent.
 
With respect to the Pubco Shares (for the purposes hereof such term shall
include any and all shares or right to receive shares of common stock of the
Buyer which will be exchanged for Pubco Shares) to be received by Seller, Kim or
Hom:
 
(a) Seller, Kim and Hom acknowledge that the Pubco Shares to be issued and
delivered hereunder or under any of the Transaction Documents shall be issued in
reliance upon the exemption afforded by Section 4(2) of the Securities Act of
1933, as amended (the “Act”), and that Purchaser is relying upon the truth and
accuracy of the representations set forth in this Section 2.13.
 
(b) The Pubco Shares shall be acquired for such person’s own account, not as
nominee or agent, and not with a view to the resale or other transfer or
distribution of any portion thereof or interest therein in violation of the Act,
and such person has no present intention of selling, granting any participation
in, or otherwise transferring or distributing the Pubco Shares or any portion
thereof or interest therein in violation of the Act.  The recipient of the Pubco
Shares is not a registered broker-dealer or an entity engaged in the business of
being a broker-dealer.
 
(c) Each recipient of Pubco Shares acknowledges that it can bear the economic
risk and complete loss of its investment in the Pubco Shares, and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.  Such
recipient of Pubco Shares must continue to bear the economic risk of the
investment in the Pubco Shares unless they are subsequently registered under the
Act or an exemption from such registration is available.
 
(d) Seller, Kim and Hom are each “accredited investors” as such term is defined
under the Act.
 
(e) Seller, Kim and Hom acknowledge that the market value of the Pubco Shares
will fluctuate from their value on the Closing Date and, at the time of
disposition of the Pubco Shares, such Pubco Shares may be worth more or less
than their market value on the Closing Date.
 
(f) Seller has had an opportunity to receive all additional information related
to Purchaser and requested by it and to ask questions of and receive answers
from Purchaser regarding Buyer, and its businesses, operations and
conditions.  In accepting the Pubco Shares, no oral or written representations
(other than those specifically made in this Agreement) have been made to Seller,
Kim or Hom.
 
 
7

--------------------------------------------------------------------------------


 
 
(g) Seller understands and agrees that the Pubco Shares are characterized as
“restricted securities” under the Act inasmuch as they are being acquired from
Buyer (and will be exchanged for Pubco shares) in a transaction not involving a
public offering and that under the Act and applicable regulations such
securities may not be resold without registration under the Act, or availability
of an exemption therefrom under the Act.
 
(h) Seller understands that the Shares have not been registered under the Act,
and have not been registered or qualified under the securities laws of any state
of the United States.  Seller acknowledges that it has no right to require
Purchaser or Pubco register the Shares under the Act or to register or qualify
the Shares under the securities laws of any state of the United States, except
as set forth in this Agreement.
 
(i) It is understood that, until the earlier of: (a) registration under the Act
or (b) the time when any of the Shares may be sold pursuant to Rule 144(k) under
the Act, stock certificates evidencing such Shares shall bear the following
legend:
 
[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] [CONVERTIBLE]] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES OF PURCHASER’
 
Purchaser hereby represents and warrants to Seller as follows:
 
Section 3.1 Organization and Existence.
 
Purchaser is a company validly existing and in good standing under the laws of
the State of the state of Nevada, and has all corporate power and authority
necessary to enable it to own, lease or otherwise hold its properties and assets
and to carry on its business as now conducted.
 
 
 
8

--------------------------------------------------------------------------------


 
Section 3.2 Corporate Authorization.  
 
This Agreement has been duly authorized, executed and when delivered by
Purchaser will constitute a valid and binding obligation of Purchaser,
enforceable against Purchaser in accordance with its terms except as may be
subject to bankruptcy, insolvency, reorganization, moratorium and other similar
laws and equitable principles relating to or affecting or qualifying the rights
of creditors generally and general principles of equity.
 
Section 3.3 Brokers.  
 
No agent, broker, finder, or other person or firm engaged by or acting on behalf
of Purchaser in connection with the negotiation, execution or performance of
this Agreement, the other Transaction Documents or the transactions contemplated
hereby or thereby, is or will be entitled to any broker’s or finder’s or similar
fee or other commission as a result of this Agreement, the other Transaction
Documents or the transactions contemplated hereby or thereby.
 
Section 3.4 Shares.  
 
To the Purchaser’s best knowledge, the Shares, when issued in accordance with
the provisions of this Agreement, will be validly issued, fully paid and
nonassessable.  The Shares will, to the Purchaser’s best knowledge, be free of
any Liens, except as provided in the Registration Rights Agreement and the other
Transaction Documents, and provided, however, that the Shares are subject to all
applicable securities laws, including but not limited to any restrictions on
transferability.
 
ARTICLE IV
 
PURCHASER’S CLOSING DELIVERIES
 
The obligation of Seller to effect the Closing shall be subject to Purchaser’s
delivery of the following items on or prior to the Closing Date:
 
(a) Employment Agreements for ____ and ____ substantially in the form of Exhibit
A.
 
(b) Payment of the Purchase Price.
 
ARTICLE V
 
SELLER’S CLOSING DELIVERIES
 
The obligation of Purchaser to effect the Closing shall be subject to Seller’s
delivery of the following items on or prior to the Closing Date:
 
(a) Employment Agreements for _____ and ____ substantially in the form of
Exhibit A.
 
 
9

--------------------------------------------------------------------------------


 
 
(b) Non-Competition, Secrecy, Invention and Technology Transfer Agreements from
each of the employees and owners of Seller substantially in the form of Exhibit
B.
 
(c) Opinion of counsel to Seller, substantially in the form attached hereto as
Exhibit C.
 
(d) Bill of Sale in the form attached hereto as Exhibit D , executed by Seller.
 
(e) Evidence of receipt of all consents, if any, needed to convey the Purchased
Assets.
 
(f) Lock up agreements substantially in the form attached hereto as Exhibit E
 
(g) Domain name assignment agreement in the form attached hereto as Exhibit F
(the “Domain Name Assignment”).
 
(h) Audited financial statements of Seller for the prior two (2) full fiscal
years and Unaudited financial statements through the last completed financial
quarterly period, which complies with the parties agreement as to the assets,
liabilities and results of operations of the Business as set forth in the Letter
of Intent by and between Purchaser, Kim and Hom dated as of March 22, 2008.
 
(i) Such other instruments of assignment, transfer and conveyance as Purchaser
may reasonably request to transfer to and vest in Purchaser all of Seller’s
right, title and interest in, to and under the Purchased Assets.
 
ARTICLE VI
 
THE CLOSING
 
Section 6.1 Closing.  
 
The Closing of the transactions contemplated hereby (the “Closing”) shall be
held on April __, 2008 (the “Closing Date”) at the offices of ______________,
___________________________________ or at such other time or place as the
parties may mutually agree.  Alternatively, the parties may mutually agree that
the Closing may occur by mail, fascimile, overnight courier or a combination
thereof.  
 
ARTICLE VII
 
NONDISCLOSURE; NONCOMPETITION; NON-SOLICITATION
 
Section 7.1 Nondisclosure.
 
Seller, Kim and Hom agree that they will not, at any time, directly or
indirectly use, divulge, disclose, copy, furnish or make accessible to any
person or entity any proprietary, non-public, confidential or secret information
of the Seller or Purchaser, including, but not limited to, the Purchased Assets,
or the existence or content of this Agreement.
 
 
10

--------------------------------------------------------------------------------


 
 
(a) Seller agrees that a breach of this Article 7 may cause irreparable injury
to Purchaser, that Purchaser’s remedies at law in the event of such breach would
be inadequate and that accordingly, Purchaser shall be entitled, in addition to
any other rights and remedies it may have at law or in equity, to an injunction
enjoining and restraining Seller from doing or continuing to do any such
violation and any other violations or threatened violations of this Article 7.
 
ARTICLE VIII
 
INDEMNIFICATION
 
Section 8.1 Indemnification.
 
(a) Seller, Kim and Hom shall indemnify, defend and hold harmless Purchaser and
its stockholders, directors, officers, members, managers, employees, agents,
representatives and assigns (each an “Affiliate”) from and against any and all
liabilities, losses, damages, costs and expenses (including reasonable
attorney’s fees and costs) (collectively, “Losses”), directly or indirectly, as
a result of, in connection with, or based upon or arising from any of the
following: (i) any inaccuracy in or breach or non performance of any of the
representations, warranties, covenants or agreements made by Seller in this
Agreement or any Transaction Document; (ii) the failure of Seller to perform
fully any covenant, provision or agreement to be performed or observed by it
pursuant to this Agreement or any related agreement; (iii) any other matter as
to which Seller in other provisions of this Agreement or any related agreement
has agreed to indemnify Purchaser; and (iv) any claims of third parties in
respect of the Purchased Assets, including the Assumed Contracts or regarding
the conduct of the Business prior to the Closing that are asserted prior to, on
or after the Closing. Seller shall reimburse the Purchaser or its Affiliates
promptly upon demand for any un-reimbursed payment made or Loss suffered by
Purchaser or its Affiliates, as such payment is made or Loss suffered, in
respect of any Loss, liability, judgment, claim or demand to which the foregoing
indemnity relates. With respect to any and all claims by Purchaser under this
Section 8.1 arising out of or in connection with this Agreement, whether such
liability arises from any claim based upon contract, warranty, tort, failure of
essential purpose or otherwise, Seller’s, Kim’s and Hom’s aggregate
indemnification obligations shall not exceed $500,000; provided, however that no
claim may be made by Purchaser under this Section unless the total of the Losses
associated with any single event or occurrence triggering an indemnification
claim exceeds ten thousand dollars $10,000.  Notwithstanding the foregoing, with
respect to any claims arising under clause (iv) of this Section 8.1(a), the
limitations set forth in this Section 8.1(a) shall not apply and Purchaser or
its Affiliates shall be entitled to recover the entirety of the indemnifiable
amounts.
 
(b) Purchaser shall indemnify, defend and hold harmless Seller from and against
any and all Losses, directly or indirectly, as a result of, in connection with,
or based upon (i) the failure of Purchaser to perform fully any covenant,
provision or agreement to be performed by it pursuant to this Agreement or any
related agreement, and (ii) any third party claims in respect of the Business or
Purchased Assets,  or relating to the conduct of the Business by the Purchaser
after the Closing. Purchaser shall reimburse the Seller or its Affiliates
promptly upon demand for any unreimbursed payment made or Loss suffered by the
Seller or its Affiliates at any time after the Closing Date in respect of any
Loss to which the foregoing indemnity relates.
 
 
11

--------------------------------------------------------------------------------


 
 
(c) Nothing in this Article 8 shall be deemed to preclude or otherwise limit in
any way the Purchaser or the Seller from exercising his or its other rights or
from pursuing other remedies specified in this Agreement.
 
ARTICLE IX
 
MISCELLANEOUS PROVISIONS
 
Section 9.1 Notices.  
 
All notices, demands or other communications to be given or delivered under or
by reason of the provisions of this Agreement shall be in writing and shall be
deemed to have been given (a) when delivered personally to the recipient, (b)
when sent to the recipient by telecopy (receipt electronically confirmed by
sender’s telecopy machine) if during normal business hours of the recipient,
otherwise on the next business day, (c) two (2) business says after the date
when sent to the recipient by reputable express courier service (charges
prepaid), or (d) seven business days after the date when mailed to the recipient
by certified or registered mail, return receipt requested and postage
prepaid.  Such notices, demands and other communications shall be sent to Seller
and to Purchaser at the addresses indicated below:
 
If to Seller:
     
With a copy to:
(which shall not constitute notice)
     
If to Purchaser:
     
With a copy to:
(which shall not constitute notice)
 



or to such other address as either party hereto may, from time to time,
designate in writing delivered to the other party pursuant to the terms of this
Section 9.1.
 
Section 9.2 Amendments.  
 
The terms, provisions and conditions of this Agreement may not be changed,
modified or amended in any manner except by an instrument in writing duly
executed by both of the parties hereto.
 
Section 9.3 Announcements.  
 
Seller agrees not issue any press release, publicity statement or issue any
other public notice or announcement with respect to this Agreement or any
related agreement, or the transactions contemplated hereby or thereby.
 
 
12

--------------------------------------------------------------------------------


 
 
Section 9.4 Expenses.  
 
Except as set forth in this Agreement or the Transaction Documents, each party
to this Agreement shall bear its own expenses in the negotiation, preparation
and performance of this Agreement and the Transaction Documents, including but
not limited to, legal, accounting, or other professional fees and expenses.
 
Section 9.5 Entire Agreement.  
 
This Agreement, together with the Exhibits and Schedules hereto, and the other
Transaction Documents, constitute the entire agreement between the parties
hereto with respect to the subject matter hereof, and supersede any and all
prior agreements and understandings among them, whether oral or written,
relating to such subject matter hereunder and thereunder.  The Exhibits and
Schedules to this Agreement are hereby incorporated and made a part hereof.
 
Section 9.6 Descriptive Headings.  
 
The descriptive headings of the several sections of this Agreement are inserted
for convenience only and shall not control or affect the meaning or construction
of any of the provisions hereof.
 
Section 9.7 Counterparts.  
 
This Agreement and any Transaction Document and any amendment hereto or thereto,
may be executed in counterpart by any one or more parties hereto, and each such
executed counterpart shall be deemed to be an original, and all of which shall
be deemed to constitute, one and the same instrument.
 
Section 9.8 Governing Law; Jurisdiction.
 
This Agreement shall be governed by and construed in accordance with internal
laws of the State of Nevada without reference to principles of conflicts of
laws. The parties hereto consent to the exclusive jurisdiction of the federal or
state court located in Reno, Nevada, with respect to any claim or controversy or
dispute related to the enforcement or interpretation of this Agreement.
 
Section 9.9 Construction; Interpretation.  
 
Seller acknowledges that he has been represented by counsel of his choice in
connection with this Agreement and the transactions contemplated by this
Agreement. Accordingly, any rule of law that would require interpretation of any
claimed ambiguities in this Agreement is expressly waived.  The provisions of
this Agreement shall be interpreted in a reasonable manner to effect the intent
of Purchaser and Seller.
 
Section 9.10 Severability.  
 
 
13

--------------------------------------------------------------------------------


 
 
In the event that any one or more of the provisions contained in this Agreement
or in any other Transaction Document, shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect, then to the maximum extent
permitted by law, such invalidity, illegality or unenforceability shall not
affect any other provision. Furthermore, in lieu of any such invalid or
unenforceable term or provision, the parties hereto intend that there shall be
added as a part of this Agreement a provision as similar in terms to such
invalid or unenforceable provision as may be possible and be valid and
enforceable.
 
Section 9.11 Specific Performance.  
 
Without limiting or waiving in any respect any rights or remedies of the parties
under this Agreement now or hereinafter existing at law or in equity or by
statute, each of the parties hereto shall be entitled to seek specific
performance of the obligations to be performed by the other in accordance with
the provisions of this Agreement.
 
Section 9.12 Survival.  
 
The provisions of Articles 2, 7 and 8 shall survive the termination of this
Agreement.
 
 
 
14

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first written above.
 
SELLER
         
PURCHASER
   
ABUNDANTAD INCORPORATED
   
By:
   
Name:
Title:    Chief Executive Officer

 
 
 
 
 